Citation Nr: 1033087	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1980 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

The Veteran testified at a July 2010 hearing held before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.  


FINDING OF FACT

A stressor event, claimed as sexual assault, did not occur during 
military service.


CONCLUSION OF LAW

The criteria for service connection of PTSD have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  While the notice did not include specific information 
regarding alternative sources of evidence in claims of PTSD due 
to personal assault, such error is harmless, as the Veteran filed 
her claim on a VA Form 21-0781a, Statement in Support of Claim 
for Service Connection for PTSD Secondary to Personal Trauma, 
which includes such notice.  The Veteran discussed specific 
relevant examples from the listed sources.  She has demonstrated 
her actual knowledge of the potentially helpful additional 
sources of evidence.  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) ("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim.")

VA has obtained relevant VA treatment records and well as 
complete service personnel and treatment records.  No examination 
has been ordered, as in the absence of a stressor event, there is 
no possibility of a valid diagnosis of PTSD.  Further, no 
alternative service connectable psychiatric disability has been 
diagnosed by treating doctors or alleged by the Veteran which 
might require additional development under a different standard.  
For this reason, the issue above has not been recharacterized to 
reflect consideration of service connection for alternative 
diagnoses.  The Veteran was afforded the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, shown 
by the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service.  
38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians: 
pregnancy tests or tests for sexually- transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that she has PTSD as a result of a rape or 
sexual assault while on active duty in October 1981.  VA 
treatment records reflect a current diagnosis of PTSD, and relate 
it to the sexual assault described by the Veteran.  

Unfortunately, the evidence of record does not support a finding 
that the alleged stressor in fact occurred.

At a July 2005 VA PTSD assessment, the Veteran reported that she 
had been at a club drinking with three male soldiers.  She had 
two drinks; the second had been left unattended for a time, and 
she now thinks it was drugged.  One of the men left the group, 
and the Veteran decided to go back to her barracks to catch up 
with her friends.  On the walk back, she thought she heard her 
name called, but when she went to investigate, she was grabbed 
and dragged into an empty building.  She believes she passed out.  
When she awoke, she had been undressed, and saw the shadows of 
three men leaving the building.  She dressed and went to her 
barracks, where she told a friend what had happened.  While she 
showered, her friend reported the incident to the on-duty 
sergeant.  The sergeant said he would file a report, but he did 
not, and the Veteran was too afraid of her attackers to follow 
up.  She remembered one of them telling her that if she told 
anyone, they would kill her.  She started having nightmares soon 
after, and used alcohol and drugs.  Her use escalated when she 
was in Germany, and heroin was available.  She continued to feel 
afraid and isolated in service.

In July 2007, the Veteran filed a VA form 21-0781a.  She stated 
that on or about the night of October 5, 1981, she was returning 
from a club when she was grabbed from behind and knocked 
unconscious.  She woke with her clothes torn and her pants pulled 
down.  She reported the incident to her sergeant, but nothing was 
ever done.   She began using drugs and alcohol, and changed her 
behaviors, as a result.

At the July 2010 hearing, the Veteran reported that she was at a 
club with several girlfriends.  She had two drinks, but was tired 
from a long run that day.  She left the club alone, to walk back 
to her barracks and sleep.  When cutting between some buildings, 
in a dark area where a light was out, she was grabbed from 
behind.  "They" threatened to kill her if she screamed.  They 
proceeded to tear her clothes off, beat her, and sexually assault 
her.  When it was over, she went to her barracks and reported the 
incident to the on-duty sergeant.  He stated he would take care 
of reporting it, but he did nothing.  Another woman in the 
barracks was also told.  The Veteran never saw a doctor or nurse, 
or spoke to police.  A week or two later, she stated she 
developed pain in her genitals, and on examination was diagnosed 
with syphilis.  She presumed that she contracted the disease from 
her rapists.  She began drinking harder, and using recreational 
drugs.

Service treatment records do not reflect any diagnosis of 
syphilis or other sexually transmitted disease in October 1981.  
In February 1981, prior to the alleged assault, the Veteran was 
diagnosed with a gonococcal bacteria, which causes gonorrhea, in 
connection with evaluation for arthritis complaints.  In October 
1981, the Veteran was seen by a gynecologist for complaints of an 
irregular period; she had recently stopped or switched birth 
control pills, and her last period was at the end of August, two 
months prior.  She had taken a pregnancy test in mid-October, 
which was negative.  There is no notation or report of recent 
sexual assault or indication that testing was done for disease.  
The Veteran received fairly regular gynecological treatment 
throughout service, both before and after 1981, for various 
complaints of dysmenorrhea or infection.   There is no record of 
counseling or any report of sexual assault reflected in treatment 
records.  

Service personnel records indicate that the Veteran was counseled 
for performance issues on several occasions in 1985, and was 
punished for incidents of drug use.  Eventually, she was 
discharged from service for misconduct, abuse of drugs.  The 
Veteran at no time raised a sexual assault in explanation or 
defense of her actions.  Her sole objection was to the 
characterization of her discharge; the Army changed the reason 
from misconduct, pattern of misconduct, but did not upgrade the 
discharge itself.

The Veteran has provided three accounts of a 1981 incident which 
vary markedly in important facts.  Her reporting of who she was 
with at the club, the location (general description of) the 
assault, her injuries and level of consciousness, and who she 
informed all vary, raising serious questions as to the 
credibility of the allegation.  The Board recognizes that the 
alleged incident was a traumatic event, and some variation is 
expected, but the differences here rise to the level, in some 
instances, of actual inconsistency.

Further, the record does not reflect contemporaneous signs 
corroborating the allegations.  Most glaringly, the Veteran's 
allegation that she was diagnosed with syphilis in the weeks 
after the alleged attack is disproven.  Extensive records, 
including blood tests and gynecological examinations, fail to 
note any such diagnosis or even problems which would correspond 
to an ongoing infection from an assault.  The sole evidence of a 
sexually transmitted disease reflected in the treatment records 
is the presence of gonococcal bacteria involved in arthritis 
complaints prior to the alleged assault.

While the Veteran did engage in problematic drinking and drug use 
after the alleged 1981 assault, such is not evident until nearly 
four years later, in 1985.  There is no evidence tending to show 
problems prior to that, such as transfer requests, performance 
drop-offs, or disciplinary actions.  While not dispositive in and 
of itself, the gap between alleged attack and observable behavior 
changes weighs against the claim.

In sum, the inconsistencies of the accounts of the attack, the 
lack of corroborating treatment records (in particular as regards 
a reported STD diagnosis), and the passage of time with no 
indication of behavioral changes or other cardinal indicators of 
an unreported attack, weigh heavily against the claim.  The 
preponderance of the evidence is against a finding that the 
alleged in-service stressor actually occurred.

In the absence of a stressor, there can be no valid diagnosis of 
PTSD, and where there is no currently diagnosed disability, 
service connection cannot be granted.  While various substance 
abuse disorders and addictions are diagnosed, these are not 
service connectable, as they were habitual and recreational in 
nature.  38 C.F.R. § 3.301.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for PTSD is not 
warranted.



ORDER

Service connection for PTSD is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


